DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29 2021 has been entered.
Receipt of Arguments/Remarks filed on December 29 2021 is acknowledged. Claim 1 was amended. Claims 1-10 are pending. 	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 9 is objected to because of the following informalities:  a question mark “?” randomly appears after “to” and before “provide” in line 3 of the claim.  This question mark needs to be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection
Claim 1 introduces new matter as the claims recite the limitation: "treating respiratory dysfunction in patients with Rett syndrome”. There is no support in the specification for this limitation. The limitation of:  "treating respiratory dysfunction" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses that breathing abnormalities are common in Rett syndrome (page 3) but does not describe the instantly claimed limitation as the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (Journal of Molecular Neuroscience, 2006, cited on PTO Form 1449) in view of Dinnell et al. (USPGPUB No. 20110028486, cited in the Office action mailed on 2/12/2020) as evidenced by Shao et al. (Acta Pharmacologica Sinica, 2009) and Katz et al. (Respiratory physiology & neurobiology, 2009).  
Applicant Claims
The instant application claims a method for treating respiratory dysfunction in patients with Rett Syndrome which comprises administering to a patient in need thereof a therapeutically effective dose of am galantamine analog wherein galantamine has the formula

    PNG
    media_image1.png
    208
    264
    media_image1.png
    Greyscale
and the analog of galantamine is one wherein the hydroxy group of galantamine is replaced by a carbamate,  the methoxy group of galantamine is optionally replaced by another alkoxy group of from two to six atoms, a hydroxy group, hydrogen, an alkanoyloxy group or 2 to 10 carbon atoms, a benzoyloxy or substituted benzoyloxy group, a carbonate group of 1 to 10 carbon atoms or a carbamate group; and the N-methyl group of galantamine is optionally replaced by hydrogen, alkyl of 10 to 10 carbon atoms, benzyl, cyclopropylmethyl group or a substituted or unsubstituted benzoyloxy group. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Popa et al. is directed to N-butylcarbamate derivative of galantamine which acts as an allosteric potentiating ligand on α7 nicotinic receptors in hippocampal neurons.  The study demonstrates that like galantamine, galantamine n-butylcarbamate has a duel effect on α7 nicotinic receptors in hippocampal neurons: at 10 micromolar it 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Popa et al. teaches that n-butylcarbamate derivative of galantamine as modulators of α7 nicotinic receptors, Popa et al. does not expressly teach Rett syndrome or treating respiratory dysfunction.  However, this deficiency is cured by Dinnell et al. as evidenced by Katz et al. and Shao et al. 
	Dinnell et al. is directed to indoles as modulators of nicotinic acetylcholine receptor subtype alpha-7.  The compounds may be useful for the treatment of diseases and conditions mediated by positive allosteric modulation of alpha-7 nAChR diseases and conditions which are associated with modulation of the alpha-7 nAChR (paragraph 0050).  Diseases/Conditions include Alzheimer’s disease and autism related cognitive impairment (paragraph 0051).  Autism spectrum disorders include Rett’s disorder (paragraph 0058).   
	Katz et al. is directed to breathing disorders in Rett syndrome.  Breathing abnormalities are among the clinical diagnostic criteria for Rett syndrome and include alternating periods of hyperventilation and apneas, breath holds, forced and deep breathing as well as apneustic breathing (page 2).  
	Shao et al. is directed to the central cholinergic regulation of respiration: nicotinic receptors.  Nicotinic acetylcholine receptors (nAChRs) are expressed in brainstem and spinal cord regions involved in the control of breathing (abstract).  Ach plays an 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Popa et al. and Dinnell et al. and administer n-butylcarbamate galantamine to a patient with Rett syndrome.  One skilled in the art would have been motivated to administer the derivative to this patent population as Popa et al. teaches the compound can be utilized in the treatment of neurodegenerative disorders associated with impairment of nicotinic cholinergic functions in the brain and Dinnell et al. recognizes that Rett’s disorder is a disorder which can be treated by positive allosteric modulation of alpha-7 nAChR.  
	Regarding the claimed treating respiratory dysfunction, as evidenced by Katz et al. breathing abnormalities such as apnea is a clinical diagnostic criterion for Rett syndrome.  As evidenced by Shao et al. nicotinic acetylcholine receptors are involved in the control of breathing.  Since n-butylcarbamate galantamine is an allosteric modulator of nAChR as taught by Popa et al., there is a reasonable expectation that administration of this compound to a patient with Rett syndrome would treat the respiratory dysfunction associated with this disease.  
Regarding the claimed dose, Popa et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Eur J Med Chem, 1992, cited in the Office action mailed on October 21 2021) in view of Volvovitz (USPGPUB No. 20090048234, cited in the Office action mailed on October 21 2021) as evidenced by Shao et al. and Katz et al.
Applicants’ claims
The instant claims are set forth above.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01) 
Han et al. is directed to chemical and pharmacological characterization of galanthamine, an acetylcholinesterase inhibitor, and its derivatives.  Table II shows a structure-activity relationship of galanthamine analogs.  One taught is galanthamine n-butylcarbamate (compound 5) which had 75 percent inhibition at 10-5 M.  Table III shows the IC50 for the most potent galanthamine analogs.  Compound 5 has an IC50 of 10.9.  The in vitro studies show that the overall configuration of the tetracyle is important for AChE inhibition.  Since galanthamine is a competitive inhibitor of AChE, we assume that these derivative function as competitive inhibitors based on their conformation similarities (page 680, left column, first paragraph).  The n-butyl-carbamate derivative, 5, is less polar than galanthamine and theoretically should cross the blood-brain barrier more readily.  Compound 5 was administered at doses ranging from 0.1 to 30 mg/kg, no visible side effects were seen.  Results show that galanthamine n-butylcarbamate is therefore considerably less toxic than other well-known centrally active AChE inhibitors (page 680, right column, first paragraph).  Intraperitoneal administration of galanthamine n-butylcarbamate improved performance of both control and BF lesioned mice in a dose dependent fashion.  Optimal doses were 0.1 or 0.5 mg/kg (page 680, right column, 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
	While Han et al. teaches AChE inhibition and treatment of Alzheimer’s disease, Han et al. does not teach treating Rett syndrome or respiratory disfunction.  While Han et al. teaches administration of the same carbamate analog, Han et al. does not teach particles.  However, these deficiencies are cured by Volvovitz as evidenced by Katz et al. and Shao et al.
	Volvovitz is directed to pharmaceutical compositions and methods for preventing, treating or reversing neuronal dysfunction.  Neuronal dysfunction includes Rett syndrome and Alzheimer’s disease (paragraph 0002-0003, 0039, claims 20-23).  The composition preferably comprise at least one acetylcholinesterase inhibitor, at least one compound with anticholinergic properties or both anticholinergic and antiglutamaterigic properties and optional an anticonvulsive (paragraph 0004).  Acetylcholinesterase inhibitors include galanthamine compounds (paragraph 0010, claim 2).  Galanthamine compounds includes analogs of galanthamine (paragraph 0030, claim 5 and 15).  Routes of administration include oral, parenteral, etc. (paragraph 0043).  Dragee cores are provided with suitable coatings such as those containing polyvinyl pyrrolidone (paragraph 0043).  Doses for galanthamine range from 2 µg/kg/day to 50,000 µg/kg/day 
	The teachings of Katz et al. and Shao et al. are set forth above.
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the present invention was filed to administer the n-butyl galantamine analog to patient with Rett syndrome.  One skilled in the art would have been motivated to utilize this analog in this manner as it is an AChE inhibitor as taught by both Han et al. and Volvovitz and Volvovitz recognizes that these types of inhibitors can be used in treat neuronal disfunction including Rett Syndrome.  Since Han et al. teaches treatment of Alzheimer’s disease and Volvovitz teaches that these inhibitors can treat neuronal disfunction in both Alzheimer’s disease and Rett Syndrome, one skilled in the art would have a reasonable expectation of success in treating other conditions with neuronal disfunction.  

Regarding the claimed dose, both Han et al. and Volvovitz suggest doses which read on the instant claims.  Additionally, Volvovitz teaches that optimal dose will vary from one individual to another.  For best treatment effect and to minimize side effects it is preferred that dosing is started at 20% of stated dose.  Subject should remain at said dose for approximately 2-4 weeks, then increase the dose to 40% of the stated dose.  This escalation regimen is repeated until reaching dose that produces optimal symptomatic improvement.  Thus Volvovitz expressly teaches manipulation of the dosage in order to determine the optimal dose.  
Regarding claim 9, Volvovitz teaches a variety of different administration forms can be utilized.  Volvovitz specifically teaches a coating on a dragee reading on particles coated.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Response to Arguments
Applicants’ arguments filed December 29 2021 have been fully considered but they are not persuasive. 
Firstly, it is noted that in the response there are multiple references referred to in the arguments.  However, it does not appear that any of these references were submitted.   Unless, a reference is a US Patent or USPGPUB, Applicants must submit a copy of the reference if they wish for the examiner to consider the information contained therein.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  Therefore, unless the references have been cited by the examiner on form PTO-892 or previously submitted by Applicants on a PTO-1449, they have not been considered.
Secondly, the response refers to whole body plethysmography.  Experimental investigation on the effects of galantamine n-butyl carbamate on respiration patterns of MeCP2 were carried out.  The data presented in the graphs is in black and white but there is a color key to indicate the different bars.  The data is argued as showing that after administration of n-butylcarbamate the apneas are absent and inhalation/exhalation patterns and tidal volumes are regular.  As argued, the data is shown as demonstrating the ability of galantamine n-butyl carbamate to reduce respiratory dysfunction in a mouse model of Rett syndrome.  


	Applicants argue (1) the data presented shows that galantamine n-butyl carbamate reduces respiratory dysfunction in a mouse model of Rett syndrome.  It is argued this is not predictable from the cited art.  It is argued none of Popa, Dinnell, Han or Volvovitz suggest that respiratory problems associated with Rett syndrome could be alleviated by treatment with galantamine carbamate.  It is argued that just because galantamine n-butyl carbamate has been discussed as having properties useful in treating neurodegenerative disorders and this has been associated with modulation of α7 AChR does not mean it can be expected to be useful in every condition mentioned by Dinnell.  It is argued that the Dinnell patent has been allowed to lapse.  It is argued this is evidence that the indoles do not appear to have actually been used to teat the medical conditions mentioned.  It is argued that galantamine n-butyl carbamate is not an effective cholinesterase inhibitor.   It is argued that the dose in table II of cited document 2 could never be taken by humans.  It is argued that the table has a labeling error and 
Regarding Applicants arguments, the “for treating respiratory dysfunction” is an intended use and does not inform the skilled artisan how the administering step is performed.  Applicants do not argue that the galantamine n-butylcarbamate in the prior art is different than the compound of the formula claimed.  Thus, administration of the compound to a patient with Rett syndrome would necessarily lead to the treatment of respiratory dysfunction as the instant claim language does not distinguish the administration step claimed from that of the prior art.  The lapsing of a patent or lack of an orange book application is also not evidence that the invention will not work.  The prior art could have a myriad of different reasons as to why they allowed a patent to lapse which have nothing to do with the efficacy of the invention.  Popa et al. teaches that their study revealed that galantamine n-butylcarbamate emerges as an alternative candidate for treatment of AD and other neurodegenerative disorders associated with impairment of nicotinic cholinergic functions in the brain.  The results of Popa et al. show that galantamine and galantamine n-butylcarbamate increase α7 nAChR to the same extent.  Since Dinnell et al. teaches conditions which are associated with modulation of the alpha-7 nAChR include Rett’s disorder, there is a reasonable expectation of success in utilizing these compounds in treating Rett’s disorder.  This is not analogous to Applicants sodium bicarbonate example.  Both diseases are known to be modulated by the same receptor.  While the drug may treat each disease in varying degrees, this does not make administration to a patient with Rett syndrome less obvious.  It was known in the art that Rett syndrome is associated with breathing in vivo in a passive avoidance task and exhibited not only activity but also extremely low toxicity.  This provides a strong motivation to utilize this specific analog over galantamine.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10561665 in view of Eskildsen et al. (USPGPUB No. 20130012530).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for treating patients with Rett Syndrome which comprises administering to a patient in need thereof a therapeutically effective dose of am galanthamine analog wherein galantamine has the formula

    PNG
    media_image1.png
    208
    264
    media_image1.png
    Greyscale
and the analog of galantamine is one wherein the hydroxy group of galantamine is replaced by a carbamate, carbonate or ester, the methoxy group of galantamine is optionally replaced by another alkoxy group of from two to six atoms, a hydroxy group, hydrogen, an alkanoyloxy group or 2 to 10 carbon atoms, a benzoyloxy or substituted benzoyloxy group, a carbonate group of 1 to 10 carbon atoms or a carbamate group; and the N-methyl group of galantamine is optionally replaced by hydrogen, alkyl of 10 to 10 carbon atoms, benzyl, cyclopropylmethyl group or a substituted or unsubstituted benzoyloxy group. 
Patent ‘665 claims a method for treating Autism Spectrum Disorders in patients suffering therefrom which comprises administering to a patient in need thereof a 
While Patent ‘665 claims autism spectrum disorders, Patent ‘665 does not expressly claim Rett syndrome.  However, this is cured by Eskildsen et al.
Eskildsen et al. is directed to new positive allosteric modulators of nicotinic acetylcholine receptor.  NNR PAMs (Neuronal nicotinic receptor positive allosteric modulator) include galantamine (paragraph 0013).  Treatment of cognitive disorders are taught include autism spectrum disorders.  Autism spectrum disorders include autism as well as Rett syndrome (paragraphs 0052 and 0054).
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as an overlapping patient population is claimed.
Response to Arguments
Applicants’ arguments filed December 29 2021 have been fully considered but they are not persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616